Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 12/11/2020.
Allowable Subject Matter
Claims 1-12, 14-21, 24, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 25 recite an internal surface of each intermediate portion, evaluated to extend an entire length from the tooth prong along the internal surface to the connecting pair is planar, and wherein an eternal surface of each intermediate portion tapering from a thinner region of the second thickness of each intermediate portion to a thicker region of the third thickness.
The Office agrees the art of record fails to teach or suggest these features.
To be clear, the applicant recognizes in paragraph [0034] the tapering is for the purpose of reducing the force needed to shift the tool 20 from the open state to the closed state during initial closing of the jaws.  Accordingly, the claimed tapering is not a matter of design choice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.



	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771